Name: Commission Regulation (EEC) No 2534/86 of 6 August 1986 on the supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 8 . 86 Official Journal of the European Communities No L 223/5 COMMISSION REGULATION (EEC) No 2534/86 of 6 August 1986 on the supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) No 1007/86 (^ and in particular Article 25 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to NGOs, the Commission allocated to the latter organizations 51 975 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3826/85 f) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 6 August 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (') OJ No L 139, 24 . 5 . 1986, p. 29 . (4) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 94, 9 . 4 . 1986, p. 3 . (6) OJ No L 192, 26 . 7. 1980, p . 11 . Ã ) OJ No L 371 , 31 . 12 . 1985, p . 1 . No L 223/6 Official Journal of the European Communities 9 . 8 . 86 ANNEX I 1 . Programme : 1986 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30223)) 3 . Place or country of destination : Mauritania, Angola, Sudan , Morocco 4. Product to be mobilized : common wheat 5. Total quantity : 2 198 tonnes 6 . Number of lots : one (in 2 parts : A : 1 193 tonnes ; B : 1 005 tonnes) 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (Telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process . The common wheat must meet the following conditions :  moisture : 14,5 % maximum (ICC Method No 110)  protein content : 1 1,5 % minimum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 118) 10 . Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 g),  net weight of bags : 50 kilograms,  marking on the bags in letters at least 5 cm high : Part A  1 193 tonnes : 900 tonnes : 'FROMENT / MAURITANIE / SSI / 63018 / NOUAKCHOTT / ACTION DE SSI / POUR DISTRIBUTION GRATUITE / DON DE LA COMMU ­ NAUTÃ  Ã CONOMIQUE EUROPÃ ENNE* 208 tonnes : 'TRIGO / ANGOLA / OXFAM B / 60824 / MATALA VIA NAMIBE / ACÃ ÃO DO OXFAM B / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 85 tonnes : 'WHEAT / SUDAN / DKW / 62310 / KHARTOUM VIA PORT SUDAN / ACTION OF DKW / FOR FREE DISTRIBUTION / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY' Part B  1 005 tonnes : 1 005 tonnes : 'FROMENT / MAROC / CATWEL / 60139 / CASABLANCA / ACTION DE CRS / POUR DISTRIBUTION GRATUITE / DON DE LA COMMU ­ NAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 19 August 1986 9 . 8 . 86 Official Journal of the European Communities No L 223/7 16 . Shipment period : 1 to 30 September 1986 17. Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. No L 223/8 Official Journal of the European Communities 9 . 8 . 86 ANNEX II 1 . Programme : 1986 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : Angola, Cape Verde, Senegal, Uganda, Mozambique, Mauri ­ tius, Somalia 4 . Product to be mobilized : maize 5 . Total quantity : 3 659 tonnes 6 . Number of lots : 1 (in 4 parts : A : 1 073 tonnes ; B : 362 tonnes ; C : 1 884 tonnes ; D : 340 tonnes) 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : (a) maize for human consumption, of sound merchantable quality, free of odour and pests (b) moisture content : 1 5 % (c) total percentage of matter other than basic cereals of unimpaired quality : 6 % , of which :  percentage of broken grains : 3 % ('broken grains' means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 mm in diameter)  percentage of grain impurities : 2 % ('grain impurities' means grains of other cereals, grains damaged by pests and grains of abnormal coloration, the latter being grains which have acquired, through heating, a darkish brown colour on a fairly substantial part of the tegument and of the kernel and are not damaged grains)  percentage of sprouted grains : 0,5 %  percentage of miscellaneous impurities : 0,5 % ('miscellaneous impurities' consist of weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects) 10 . Packaging : ;  in new bags : jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : Part A  1 073 tonnes : 15 tonnes : 'MILHO / ANGOLA / WCC / 60705 / HUAMBO VIA LOBITO / ACCÃ O DO WCC / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 85 tonnes : 'MILHO / ANGOLA / DKW / 62309 / LUANDA / ACCÃ O DO DKW / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNI ­ DADE ECONÃ MICA EUROPEIA' 237 tonnes : 'MILHO / CABO VERDE / OXFAM B / 60826 / ILHA DE SANTIAGO VIA PRAIA / ACCÃ O DO OXFAM B / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 238 tonnes : 'MILHO / CABO VERDE / OXFAM B / 60825 / ILHA DE SANTIAGO VIA PRAIA / ACCÃ O DO OXFAM B / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 498 tonnes : 'MAIS / SENEGAL / SSI / 63020 / DAKAR / ACTION DE SSI / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE' 9 . 8 . 86 Official Journal of the European Communities No L 223/9 Part B  362 tonnes (in containers of 20 feet 'FCL/LCL shipper s count-load and stowage') : 183 tonnes : 'MAIZE / UGANDA / CARITAS / 60443 / KAMPALA VIA MOMBASA / ACTION OF CARITAS GERMANICA / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 142 tonnes : 'MAIZE / UGANDA / ICR / 64607 / KAMPALA VIA MOMBASA / ACTION OF ICR / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 37 tonnes : 'MAÃ Z / URUGUAY / CARITAS / 60606 / MONTEVIDEO / ACCIÃ N DE CARITAS ITALIANA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' Part C  1 884 tonnes : 209 tonnes : 'MILHO / MOÃ AMBIQUE / CARITAS / 60492 / PEMBA / ACCÃ O DA CARITAS GERMÃ NICA / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 418 tonnes : 'MILHO / MOÃ AMBIQUE / CARITAS / 60491 / NACALA / ACCÃ O DA CARITAS GERMÃ NICA / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 212 tonnes : 'MILHO / MOÃ AMBIQUE / CARITAS / 60490 / QUELIMANE VIA DURBAN / ACCÃ O DA CARITAS GERMÃ NICA / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ  ­ MICA EUROPEIA' 418 tonnes : 'MILHO / MOÃ AMBIQUE / CARITAS / 60489 / BEIRA / ACCÃ O DA CARITAS GERMÃ NICA / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 627 tonnes : 'MILHO / MOÃ AMBIQUE / CARITAS / 60488 / MAPUTO / ACCÃ O DA CARITAS GERMÃ NICA / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' Part D  340 tonnes : 100 tonnes : 'MAIZE / MAURITIUS / CINTERAD / 63400 / PORT LOUIS / ACTION OF CINTERAD / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 240 tonnes : 'MAIZE / SOMALIA / CARITAS / 60607 / MOGADISHU / ACTION OF ­ CARITAS ITALIANA / FOR FREE DISTRIBUTION / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  1 4. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 19 August 1986 16. Shipment period : 1 to 30 September 1986 17 . Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : M. De Keyser and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. 4. For shipment in containers :  the successful tenderer has to submit to recipient . agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the tender,  the successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary forwarder. No L 223/ 10 Official Journal of the European Communities 9 . 8 . 86 ANNEX III 1 . Programme : 1986 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest (telex 30223)) ¢ 3 . Place or country of destination : Guatemala and Nicaragua 4. Product to be mobilized : maize 5 . Total quantity : 1 100 tonnes 6 . Number of lots : 1 (in 3 parts : A : 250 tonnes ; B : 250 tonnes ; C : 600 tonnes) 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : (a) maize for human consumption , of sound merchantable quality, free of odour and pests (b) moisture content : 1 5 % (c) total percentage of matter other than basic cereals of unimpaired quality : 6 % , of which :  percentage of broken grains : 3 % ('broken grains' means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 mm in diameter)  percentage of grain impurities : 2 % ('grain impurities' means grains of other cereals, grains damaged by pests and grains of abnormal coloration, the latter being grains which have acquired, through heating, a darkish brown colour on a fairly substantial part of the tegument and of the kernel and are not damaged grains)  percentage of sprouted grains : 0,5 %  percentage of miscellaneous impurities : 0,5 % ('miscellaneous impurities' consist of weed seeds, damaged grains , extraneous matter, husks, dead insects and fragments of insects) 10 . Packaging :  in new bags : jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : Part A : 250 tonnes : 'MAÃ Z / GUATEMALA / CATHWEL / 60144 / QUICHE VIA ST. TOMÃ S DE CASTILLA / ACCIÃ N DE CRS / DESTINADO A LA DISTRIBUCIÃ N , GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' Part B : 250 tonnes : 'MAÃ Z / GUATEMALA / CATHWEL / 60145 / QUICHE VIA ST. TOMÃ S DE CASTILLA / ACCIÃ N DE CRS / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / ' DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' Part C : 600 tonnes : 'MAÃ Z / NICARAGUA / OXFAM B / 60827 / CORINTO / ACCIÃ N DE OXFAM BELGIQUE / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said . period 1 2. Delivery stage : fob 9 . 8 . 86 Official Journal of the European Communities No L 223/ 11 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 19 August 1986 16 . Shipment period : 1 to 30 September 1986 17. Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : M. De Keyser and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam .- No L 223/ 12 Official Journal of the European Communities 9. 8 . 86 ANNEX IV 1 . Programme : 1986 2. Recipient : NGO (Euronaid, PO Box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : Haiti 4. Product to be mobilized : common wheat flour 5 . Total quantity : 1 894 tonnes (2 594 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56396) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 1 1,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 116)  ash content : 0,62 % maximum, in terms of the dry matter (ICC Method No 104) 10 . Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 g)  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 994 tonnes : 'FARINE DE FROMENT / HAÃ TI / PROTOS / 61504 / PORT-AU-PRINCE / ACTION DE PROTOS / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 450 tonnes : 'FARINE DE FROMENT / HAÃ TI / CARITAS / 60322 / PORT-AU-PRINCE / ACTION DE CARITAS NEERLANDICA / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE' 450 tonnes : 'FARINE DE FROMENT / HAÃ TI / CARITAS / 60324 / PORT-AU-PRINCE / ACTION DE CARITAS NEERLANDICA / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE' 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 19 August 1986 16 . Shipment period : 15 September to 15 October 1986 1 7 . Security : 1 5 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. 9 . 8 . 86 Official Journal of the European Communities No L 223/ 13 ANNEX V 1 . Programme : 1986 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : Guatemala and Nicaragua 4. Product to be mobilized : common wheat flour 5 . Total quantity : 1 492 tonnes (2 043 tonnes of cereals) 6 . Number of lots : one (in 2 parts : A : 496 tonnes ; B : 996 tonnes) 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex : 41 1 475) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : flour of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 1 1,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 116)  ash content : 0,62% maximum in terms of the dry matter (ICC Method No 104) 10 . Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 g)  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : Part A  496 tonnes : 496 tonnes : 'HARINA DE TRIGO / GUATEMALA / CARITAS / 60223 / GUATEMALA CITY VÃ A ST TOMÃ S DE CASTILLA / ACCIÃ N DE CÃ RITAS BÃ LGICA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' Part B  996 tonnes : 500 tonnes : 'HARINA DE TRIGO / NICARAGUA / SOSO / 63901 / RAMA VÃ A CORINTO / ACCIÃ N DE SOSO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 496 tonnes : 'HARINA DE TRIGO / NICARAGUA / DHW / 62804 / ZELAYA NORTE VÃ A CORINTO / ACCIÃ N DE DWH / DESTINADO A LA DISTRIBU ­ CIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 19 August 1986 No L 223/ 14 Official Journal of the European Communities 9 . 8 . 86 16 . Shipment period : 1 to 30 September 1986 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. ( 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16,. NL-3000 BK Rotterdam. 9 . 8 . 86 Official Journal of the European Communities No L 223/ 15 ANNEX VI 1 . Programme : 1986 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : Algeria, Guinea Bissau, Mauritania, Angola, Cape Verde, Mozambique, Zaire, Burundi Zambia, Pakistan , Dominica, Ethiopia, Sudan 4. Product to be mobilized : common wheat flour 5 . Total quantity : 13 573 tonnes ( 18 593 tonnes of cereals) 6 . Number of lots : one (in 6 parts : A : 802 tonnes ; B : 909 tonnes ; C : 2 019 tonnes ; D : 39 tonnes ; E : 9 286 tonnes ; F : 518 tonnes) 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel de cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200490 F) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : flour of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14% maximum (ICC Method No 110)  protein content : 1 1,5 % minimum (N X 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 116)  ash content : 0,62 % maximum in terms of the dry matter (ICC Method No 104) 10 . Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 g)  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : Part A  802 tonnes : 212 tonnes : 'FARINE DE FROMENT / ALGÃ RIE / WCC / 60706 / TINDOUF VIA ALGER / ACTION DE WCC / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 70 tonnes : 'FARINHA DE TRIGO / GUINEA BISSAU / ULF / 61204 / EMPADA VIA BISSAU / ACÃ ÃO DO ULF / DESTINADO A DISTRIBUIÃ ÃO GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EURO ­ PEIA' 306 tonnes : 'FARINE DE FROMENT / MAURITANIE / SSI / 63019 / NOUAKCHOTT / ACTION DE SSI / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 70 tonnes : 'FARINHA DE TRIGO / GUINEA BISSAU / ULF / 61205 / EMPADA VIA BISSAU / . ACÃ Ã O DO ULF / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EURO ­ PEIA' 44 tonnes : 'FARINHA DE TRIGO / ANGOLA / ULF / 61208 / CAXITO VIA LUANDA / ACÃ Ã O DO ULF / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EURO ­ PEIA' 100 tonnes : 'FARINHA DE TRIGO / CABO VERDE / SOSO / 63900 / ASSOMADA VIA PRAIA / ACÃ Ã O DO SOSO / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EURO ­ PEIA' Part B  909 tonnes (in containers of 20 feet 'FCL/LCL shippers countload and stowage ) : 209 tonnes : 'FARINHA DE TRIGO / MOÃ AMBIQUE / ULF / 61210 / MACHAVA VIA MAPUTO / ACÃ Ã O DO ULF / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EURO ­ PEIA' 540 tonnes : ' FARINE DE FROMENT / ZAÃ RE / CARITAS / 60220 / KINSHASA VIA MATADI / ACTION DE CARITAS BELGICA / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE' No L 223/ 16 Official Journal of the European Communities 9 . 8 . 86 126 tonnes : 'FARINE DE FROMENT / BURUNDI / CARITAS / 60221 / BUJUMBURA VIA MOMBASA / ACTION DE CARITAS BELGICA / POUR DISTRIBU ­ TION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 34 tonnes : 'WHEAT FLOUR / ZAMBIA / CARITAS / 60439 / LUSAKA VIA DAR ES SALAAM / ACTION OF CARITAS GERMANICA / FOR FREE DISTRIBU ­ TION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' Part C  2 019 tonnes (in containers of 20 feet 'FCL/LCL shipper's countload and stowage') : 1019 tonnes : 'WHEAT FLOUR / PAKISTAN / CATHWEL / 60138 / ISLAMABAD VIA KARACHI / ACTION OF CRS / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 1 000 tonnes : 'WHEAT FLOUR / PAKISTAN / CATHWEL / 60137 / ISLAMABAD VIA KARACHI / ACTION OF CRS / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' Part D  39 tonnes : 20 tonnes : 'HARINA DE TRIGO / DOMINICA / CATHWEL / 60141 / ROSEAU VIA WOODBRIDGE BAY / ACCIÃ N DE CRS / DESTINADO A LA DISTRI ­ BUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 19 tonnes : 'HARINA DE TRIGO / DOMINICA / CATHWEL / 60140 / ROSEAU VIA WOODBRIDGE BAY / ACCIÃ N DE CRS / DESTINADO A LA DISTRI ­ BUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 1 Parts E  9 286 tonnes : 2 083 tonnes : 'WHEAT FLOUR / ETHIOPIA / CARITAS / 60435 / ADIGRAT VIA MASSAWA / ACTION OF CARITAS GERMANICA / FOR FREE DISTRI ­ BUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 2 100 tonnes : 'WHEAT FLOUR / ETHIOPIA / CARITAS / 60437 / MAKELLE VIA MASSAWA / ACTION OF CARITAS GERMANICA / FOR FREE DISTRI ­ BUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 2 083 tonnes : 'WHEAT FLOUR / ETHIOPIA / CARITAS / 60436 / HAGAZ VIA MASSAWA / ACTION OF CARITAS GERMANICA / FOR FREE DISTRI ­ BUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 2 100 tonnes : 'WHEAT FLOUR / ETHIOPIA / CARITAS / 60438 / ASMARA VIA MASSAWA / ACTION OF CARITAS GERMANICA / FOR FREE DISTRI ­ BUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 504 tonnes : 'WHEAT FLOUR / ETHIOPIA / OXFAM UK / 60906 / ASSAB / ACTION OF OXFAM UK / FOR FREE DISTRIBUTION / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY' 416 tonnes : 'WHEAT FLOUR / ETHIOPIA / ASNC / 64106 / ITANG VIA ASSAB / ACTION OF ASNC / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' Part F  518 tonnes : 'WHEAT FLOUR / PORT SUDAN / 61105 / FOR FREE DISTRIBUTION' 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from , the port authorities attesting the existence of the service during the said period 1 2 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 19 August 1986 16 . Shipment period : 1 to 30 September 1986 17. Security : 15 ECU per tonne 9 . 8 . 86 Official Journal of the European Communities No L 223/ 17 Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam . 4. For shipment in containers :  the successful tenderer has to submit to recipient agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the tender,  the successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary forwarder. No L 223/ 18 Official Journal of the European Communities 9 . 8 . 86 ANNEX VII 1 . Programme : 1986 , 2 . Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : Chile 4. Product to be mobilized : common wheat flour 5 . Total quantity : 5 983 tonnes (8 197 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex : 41 1 475) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : flour of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110) '  protein content : 11,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 116)  ash content : 0,62 % maximum in terms of the dry matter (ICC Method No 104) 10 . Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 g)  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 380 tonnes : 'HARINA DE TRIGO / CHILE / CARITAS / 60468 / ANTOFAGASTA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CÃ RITAS GERMÃ NICA' 305 tonnes : 'HARINA DE TRIGO / CHILE / CÃ RITAS / 60469 / COQUIMBO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CÃ RITAS GERMÃ NICA' 2 870 tonnes : 'HARINA DE TRIGO / CHILE / CÃ RITAS / 60470 / VALPARAÃ SO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CÃ RITAS GERMÃ NICA' 2 309 tonnes : 'HARINA . DE TRIGO / CHILE / CÃ RITAS / 60471 / TALCAHUANO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE CÃ RITAS GERMÃ NICA' 1 19 tonnes : 'HARINA DE TRIGO / CHILE / AATM / 61713 / COYAHIQUE / DONA ­ CIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / ACCIÃ N DE AATM' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 9 . 8 . 86 Official Journal of the European Communities No L 223/ 19 15 . Deadline for the submission of tenders : 12 noon on 19 August 1986 16 . Shipment period : 1 to 30 September 1986 1 7 . Security : 1 5 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. No L 223/20 Official Journal of the European Communities 9 . 8 . 86 ANNEX VIII 1 . Programme : 1986 2. Recipient : NGO (Buronaid, PO box 77, NL-2340 Oegstgeest (telex 30223)) 3 . Place or country of destination : Haiti 4. Product to be mobilized : rolled oats 5. Total quantity : 1 526 tonnes (2 632 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 1 2 % ash content : less than 2,3 % of dry matter crude fibre : less than 1,5 % of dry matter husk content : less than 0,10% of dry matter protein content : not less than 12% of dry matter 10 . Packaging :  in bags  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kilograms  marking on the bags in letters at least 5 cm high : 596 tonnes : 'FLOCONS D'AVOINE / HAÃ TI / PROTOS / 61503 / PORT-AU-PRINCE / ACTION DE PROTOS / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 465 tonnes : 'FLOCONS D'AVOINE / HAÃ TI / CARITAS / 60319 / PORT-AU-PRINCE / ACTION DE CARITAS NEERLANDICA / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE' 465 tonnes : 'FLOCONS D'AVOINE / HAÃ TI / CARITAS / 60320 / PORT-AU-PRINCE / ACTION DE CARITAS NEERLANDICA / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE' 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authoriries attesting the existence of the service during the said period 9 . 8 . 86 Official Journal of the European Communities No L 223/21 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 19 August 1986 16. Shipment period : 15 September to 15 October 1986 17 . Security : 15 ECU per tonne ' I Notes : ' 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ s 3 . Supplier to send duplicate original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. No L 223/22 Official Journal of the European Communities 9 . 8 . 86 ANNEX IX 1 . Programme : 1986 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30223)) 3 . Place or country of destination : Cape Verde, Madagascar, Senegal , Togo, Colombia, Peru, Sri Lanka, Rwanda 4. Product to be mobilized : rolled oats 5 . Total quantity : 1 267 tonnes (2 1 83 tonnes of cereals) 6 . Number of lots : one (in 4 parts : A : 192 tonnes ; B : 465 tonnes ; C : 490 tonnes ; D : 120 tonnes) 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 1 2 % ash content : less than 2,3 % of dry matter crude fibre : less than 1 ,5 % of dry matter husk content : less than 0,10 % of dry matter protein content : not less than 12 % of dry matter 10 . Packaging :  in bags  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kilograms  marking on the bags in letters at least 5 cm high : Part A  192 tonnes : 16 tonnes : 'COPOS DE AVENA / CABO VERDE /' CARITAS / 60327 / PRAIA / ACCIÃ N DE CÃ RITAS NEERLANDESA / DESTINADO A LA DISTRIBU ­ CIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 9 tonnes : 'COPOS DE AVENA / CABO VERDE / CÃ RITAS / 60333 / ST VINCENT / ACCIÃ N DE CÃ RITAS NEERLANDESA / DESTINADO A LA DISTRIBU ­ CIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 30 tonnes : 'FLOCONS D'AVOINE / MADAGASCAR / AATM / 61721 / TOAMASINA / ACTION DE AATM / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 57 tonnes : 'FLOCONS D'AVOINE / MADAGASCAR / AATM / 61720 / FIANA ­ RANTSOA VIA TOLIARY / ACTION DE AATM / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE' 30 tonnes : 'FLOCONS D'AVOINE / SÃ NÃ GAL / AATM / 61719 / SAINT LOUIS VIA DAKAR / ACTION DE AATM / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 9 . 8 . 86 Official Journal of the European Communities No L 223/23 30 tonnes : 'FLOCONS D'AVOINE / SÃ NÃ GAL / AATM / 61718 / BAMBEY VIA DAKAR / ACTION DE AATM / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 20 tonnes : 'FLOCONS D'AVOINE / TOGO / AATM / 61717 / LOMÃ  / ACTION DE AATM / POUR DISTRIBUTION GRATUITE / DON DE LA COMMU ­ NAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' Part B  465 tonnes : 465 tonnes : 'COPOS DE AVENA / COLOMBIA / CARITAS / 60326 / BOGOTÃ  VÃ A ST MARTA / ACCIÃ N DE CÃ RITAS NEERLANDESA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' Part C  490 tonnes : 473 tonnes : 'COPOS DE AVENA / PERU / CÃ RITAS / 60325 / LIMA VÃ A CALLAO / ACCIÃ N DE CÃ RITAS NEERLANDESA / DESTINADO A LA DISTRIBU ­ CIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 17 tonnes : 'COPOS DE AVENA / PERÃ  / AATM / 61716 / AREQUIPA VÃ A P. MATA ­ RANI / ACCIÃ N DE AATM / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' Part D  120 tonnes (in containers of 20 feet 'FCL/LCL shipper's countload and stowage ) : 20 tonnes : 'OAT FLAKES / SRI LANKA / AATM / 61715 / WATTALA VIA COLOMBO / ACTION OF AATM / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 100 tonnes : 'FLOCONS D'AVOINE / RWANDA / CARITAS / 60222 / KIGALI VIA MOMBASA / ACTION DE CARITAS BELGICA / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE' 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authoriries attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 19 August 1986 16. Shipment period : 15 September to 15 October 1986 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. 4. For shipment in containers :  the succesful tenderer has to submit to recipient agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the tender,  the succesful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary forwarder. No L 223/24 Official Journal of the European Communities 9 . 8 . 86 ANNEX X 1 . Programme : 1986 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : El Salvador and Nicaragua 4. Product to be mobilized : wholly milled long grain rice (non-parboiled) 5 . Total quantity : 1 393 tonnes (4 038 tonnes of cereals) 6 . Number of lots : one (in 3 parts : A : 614 tonnes ; B : 600 tonnes ; C : 179 tonnes) 7 . Intervention agency responsible for conducting the procedure : Servicio Nacional de Productos Agrarios (SENPA), c/BenefÃ ­cencia, 8 , Madrid 28004, telex : 23427 SENPA E 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum &gt;  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags  quality of the bags : new jute sacks , minimum weight 600 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : Part A : 614 tonnes : 'ARROZ / EL SALVADOR / CATHWEL / 60142 / SAN SALVADOR VÃ A ACAJUTLA / ACCIÃ N DE CRS / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' Part B : 600 tonnes : 'ARROZ / EL SALVADOR / CATHWEL / 60143 / SAN SALVADOR VÃ A ACAJUTLA / ACCIÃ N DE CRS / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' Part C : 179 tonnes : 'ARROZ / NICARAGUA / DIA / 61112 / MANAGUA VÃ A CORINTO / ACCIÃ N DE DÃ A / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 11 . Port of shipment : any Spanish port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 1 3 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 19 August 1986 9 . 8 . 86 Official Journal of the European Communities No L 223/25 16 . Shipment period : 1 to 30 September 1986 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. No L 223/26 Official Journal of the European Communities 9 . 8 . 86 ANNEX XI 1 . Programme : 1986 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : Angola, Algeria, Brazil , Dominican Republic, Egypt, Gambia, Lebanon, Madagascar, Mali, Senegal, Uganda 4. Product to be mobilized : wholly milled long grain rice (non-parboiled) 5 . Total quantity : 1 635 tonnes (4 738 tonnes of cereals) 6. Number of lots : two (A : 759 tonnes ; B : 876 tonnes) 7 . Intervention agency responsible for conducting the procedure : Servicio Nacional de Productos Agrarios (SENPA), c/Beneficencia, 8 , Madrid 28004 telex : 23427 SENPA E 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 ,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags  quality of the bags : new jute sacks, minimum weight 600 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : Lot A  759 tonnes (in containers of 20 feet 'FCL/LCL shipper's count-load and stowage') : 137 tonnes : 'RICE / UGANDA / CARITAS / 60446 / KAMPALA VIA MOMBASA / ACTION OF CARITAS GERMANICA / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 261 tonnes : 'RIZ / MALI / SSI / 63017 / BAMAKO VIA ABIDJAN / ACTION DE SSI / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 28 tonnes : 'RICE / LEBANON / SSP / 61301 / BEYROUTH / ACTION OF SSI / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 37 tonnes : 'ARROZ / ANGOLA / CARITAS / 60328 / CATUMBELA VIA LOBITO / ACÃ Ã O DA CARITAS NEERLANDESA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 40 tonnes : 'ARROZ / ANGOLA / CARITAS / 60330 / MALANJE VIA LUANDA / ACÃ ÃO DA CARITAS NEERLANDESA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 38 tonnes : 'ARROZ / ANGOLA / CARITAS NEERLANDESA / 60329 / CATUMBELA VIA LOBITO / ACÃ Ã O DA CARITAS NEERLANDESA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ  ­ MICA EUROPEIA' 60 tonnes : 'ARROZ / ANGOLA / CARITAS / 60331 / MALANJE VIA LUANDA / ACÃ Ã O DA CARITAS NEERLANDESA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 158 tonnes : 'ARROZ / BRASIL / CAM / 62014 / NATAL / ACÃ Ã O DO CAM / DESTI ­ NADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 9 . 8 . 86 Official Journal of the European Communities No L 223/27 Lot B  876 tonnes : 140 tonnes : 'RIZ / ALGERIE / OXFAM B / 60822 / TINDOUF VIA ALGER / ACTION DE OXFAM B / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 84 tonnes : 'ARROZ / REP. DOMINICANA / OXFAM B / 60823 / BARAHONA VIA SANTO DOMINGO / ACCIÃ N DE OXFAM BÃ LGICA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 75 tonnes : 'RICE / EGYPT / CARITAS / 60444 / CAIRO VIA ALEXANDRIA / ACTION OF CARITAS GERMANICA / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 167 tonnes : 'RICE / GAMBIA / CATHWEL / 60135 / BANJUL / ACTION OF CRS / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 165 tonnes : 'RICE / GAMBIA / CATHWEL / 60134 / BANJUL / ACTION OF CRS / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 70 tonnes : 'RICE / EGYPT / CARITAS / 60445 / ALEXANDRIA / ACTION OF CARITAS / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 20 tonnes : 'RIZ / MADAGASCAR / OPEM / 64201 / MANAKARA VIA TOAMASINA / ACTION DE OPEM / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 155 tonnes : 'RIZ / SÃ NÃ GAL / CATHWEL / 60136 / DAKAR / ACTION DE CRS / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 1 1 . Port of shipment : any Spanish port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 19 August 1986 16. Shipment period : 1 to 30 September 1986 1 7. Security : 1 5 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. 4. For shipment in containers :  the successful tenderer has to submit to recipient agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the tender,  the successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary forwarder.